EXHIBIT 10.2

 



PRIVATE STOCK PURCHASE AGREEMENT

This PRIVATE STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of October
2, 2015, by and between Future Continental Limited (“Future”), Discover Future
Limited (“Discover”), Global Future Development Limited (“Development”)
(collectively, the “Sellers”), and the all the shareholders of Global Modern
Enterprise Limited, a Hong Kong entity listed on the signature page to this
Agreement (the “Purchasers”). The Sellers and the Purchasers shall be referred
to herein as “Party” or “Parties.”

W I T N E S S E T H:

WHEREAS, the Purchasers shall be purchasing from the Sellers 21,280,000
restricted shares (the “Shares”) of the common stock (“Common Stock”) of Global
Future City Holding Inc. (the “Issuer” or “FTCY”) in exchange for the Purchase
Price (as defined below);

WHEREAS, GMEL is the owner of 4,000,000 E-Gold coins (“EGD”), a digital currency
that currently trades on the EGD Market in jurisdictions outside of the United
States and a former wholly-owned subsidiary of Issuer;

WHEREAS, on February 10, 2015, the Issuer filed a Request for No-Action Relief
(the “No-Action Letter”) with the SEC to obtain clarification that the SEC would
not recommend enforcement action against the Issuer regarding sale of EGD in the
United States which the SEC has not commented on to date;

WHEREAS, as a result of FTCY’s inability to confirm the legality of selling the
EGD in the United States and its desire to operate a digital security-based
retail loyalty program in the United States, on October 2, 2015, FTCY sold all
of its shares in the Company the Purchasers which now will transfer 100% of the
shares in Global Modern Enterprise Limited to Sellers as set forth below; and

WHEREAS, it is intended that the transfer of the Shares be consummated in
accordance with the requirements of Sections 4(1) of the Securities Act of 1933,
as amended (“1933 Act”).

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.1    Purchase of Shares. The Sellers hereby sells and deliver to the
Purchasers, and the Purchasers agree to purchase from the Sellers the Shares in
consideration for payment in cash equal to $600,000 USD and 100% of the
ownership interests of Global Modern Enterprise Limited (collectively, the
“Purchase Price”) as set forth on Schedule 1 hereto, payable on or prior to
Closing Date (as defined in Section 1.2).

1

 



1.2    Closing. The Purchasers shall purchase the Shares for the Purchase Price.
The closing of the purchase and sale of the Shares (the “Closing”) will occur
pursuant to the terms of Article 4 set forth herein as promptly as practicable
after the date hereof or as soon thereafter is practicable at a place and time
mutually agreed by the Parties in writing (the “Closing Date”). The delivery of
the Shares will occur on the Delivery Date.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1    The Purchasers represent and warrant to the Sellers, severally not
jointly, that:

a.    Accredited Purchaser. The Purchasers represents that each is an
“Accredited Investor” as defined in Regulation D under the 1933 Act. The
Purchasers are purchasing the Shares for their own account and not with a view
toward resale in connection with the public sale or distribution
thereof; provided, however, that by making the representations herein, the
Purchasers do not agree to hold any of the Shares for any minimum or other
specific term and reserve the right to dispose of the Shares at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and applicable state securities laws.

b.    Reliance on Exemptions. The Purchasers understand that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Sellers are relying upon the truth and accuracy of, and each
Purchasers’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchasers set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchasers to acquire the Shares.

c.    Governmental Review. The Purchasers understand that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

d.    Authorization; Enforcement. This Agreement has been duly and validly
authorized by the Purchasers. This Agreement has been duly executed and
delivered on behalf of the Purchasers, and this Agreement constitutes a valid
and binding agreement of the Purchasers enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

2.2   The Sellers represent and warrant to the Purchaser, severally not jointly,
that:

a.    Authorization; Enforcement. (i) The Sellers have all requisite power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Shares, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Sellers
and the consummation by them of the transaction contemplated hereby (including
without limitation, the sale of the Shares to the Purchasers) have been duly
authorized by the Sellers and no further consent or authorization of the Sellers
or their members is required, (iii) this Agreement has been duly executed and
delivered by the Sellers, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Sellers enforceable against the Sellers in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

2

 



b.    Title. The Sellers have full right, title and interest in and to the
Shares, free and clear of all liens, pledges, restrictions and encumbrances of
any kind. No other party has any voting rights, beneficial ownership or any
other ownership interest or claim of any kind in or to the Shares.  In addition,
the Sellers have full right, title and interest in and to the 4,000,000 EGD,
free and clear of all liens, pledges, restrictions and encumbrances of any kind
and hereby transfer said right, title and interest in the EGD to Purchasers as a
result of the transfer of the Shares as provided herein.

c. Ownership of the Shares. The Sellers have the sole and unrestricted right to
sell and/or transfer the Shares as contemplated herein. Upon transfer to the
Purchasers, the Purchasers will have good and unencumbered title to the Shares,
free and clear of all liens, claims and encumbrances. The Shares have not been
sold, transferred, assigned, exchanged, pledged, hypothecated or encumbered in
any way. The Sellers makes this representation and warranty after diligent
inquiry. The Sellers has complied in all respects with all securities and other
applicable laws in relation with the purchase, holding and transfer of the
Shares as contemplated herein. No violation of securities and other applicable
laws occurred in connection with the acquisition, issuance, or holding of the
Shares.

d.    Legend; Securities not Registered Under the Securities Act of 1933. As of
the date of this Agreement, the Shares have not been registered under the
Securities Act of 1933 (the “Act”). Therefore, each of the securities bear a
legend substantially similar to the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO: (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE 144
UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF
SECURITIES), OR (iii) AN OPINION OF COUNSEL IF SUCH OPINION SHALL BE REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER THAT AN EXEMPTION FROM REGISTRATION UNDER
THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

e.    No Other Sales of Shares. The Sellers are not seeking to invest in equity
securities issued by the Issuer. The Sellers are not currently trying to sell or
market any debt instrument or equity securities in the Issuer other than the
Shares or shares held for Sellers’ own accounts.

3

 



f.    Material Non-Public Information. The Sellers are not in possession of any
material non-public information regarding claims against or the ongoing business
operations, risks, or business prospects of the Issuer.

g.    Own Account; Use of Proceeds. The Sellers are acting exclusively for their
own account and not in concert with any other person in connection with the
transactions contemplated hereby. The Sellers do not intend to, and will not,
directly or indirectly, use the proceeds received pursuant to this Agreement for
the purpose of investing in the Issuer.

 h.    No General Solicitation. The Shares were originally issued as a result of
a pre-existing business relationship between the Issuer and the Sellers and not
the result of any advertising or general solicitations.

ARTICLE 3

COVENANTS

3.1    Best Efforts. The parties shall use their best efforts to satisfy timely
their respective obligations described in this Agreement.

3.2    Material Inducement. The Sellers acknowledge that the Purchasers are
relying on the representations and covenants made by the Sellers in this
Agreement and that the representations and covenants contained in this Agreement
constitute a material inducement to the Purchasers to purchase to the Shares.
The Sellers further acknowledge that without such representations and covenants
of the Sellers, the Purchasers would not have purchased the Shares.

ARTICLE 4

CLOSING

4.1    On the Closing Date, the Sellers shall deliver or cause to be delivered
to the Purchasers the following:

a.    This Agreement duly executed by the Sellers; and

b.    The Shares in certificated form with a valid stock power transferring said
shares to Purchasers.

4.2    On or prior to the Closing Date, the Purchasers shall deliver or cause to
be delivered to the Sellers the following:

a.    This Agreement duly executed by the Purchasers; and

b.    The Purchase Price.

4

 



ARTICLE 5

MISCELLANEOUS

5.1    No Waiver. No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

5.2    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto or via e-mail to the e-mail
address set forth on the signature pages attached hereto prior to 5:30 p.m. PST
on such business day, (b) the next business day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
business day or later than 5:30 p.m. PST on any business day, (c) the 2nd
business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.3    Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the parties
hereto.

5.4    Entire Agreement. This Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof and supersedes all prior understandings with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

5.5    Construction. Whenever required by the context of this Agreement, the
singular shall include the plural and masculine shall include the feminine.
Unless otherwise indicated, all references to Articles are to this Agreement.
This Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Agreement.

5.6    Governing Law; Attorney’s Fees. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of California, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in Los Angeles
County, California. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Los Angeles County,
California for the adjudication of any dispute. If either party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

5.7     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

*************

[Signatures on following pages]

5

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

“PURCHASERS”

/s/ Ning Liu

Big Name Group Co., Ltd.

By: Ning Liu

Title: President

 

/s/ Michael R. Dunn

Michael R. Dunn

 

/s/ Masuya Tomoe

Masuya Tomoe

 

/s/ Zhenyou Liu

Zhenyou Liu

 

/s/ Mark Oschman

Mark Oschman

 

/s/ Bob Crowson

Bob Crowson

 

/s/ Andrew Dunn

Andrew Dunn

 

/s/ Justin Scott

Justin Scott

 

“SELLERS”

 

FUTURE CONTINENTAL LIMITED,

a Republic of Seychelles entity

 

/s/ Jieru You

Name: Jieru You

 

Title: CEO

 



6

 

 

Information for Notice:

Contact Person: Jieru You

Address: P.O. Box 1239 Offshore Incorporations Centre

Victoria Mahe, Republic of Seychelles

 

DISCOVER FUTURE LIMITED,

a Hong Kong entity

 

/s/ Yu Wang

Name: Yu Wang

 

Title: CEO

 

Information for Notice:

Contact Person: Yu Wang

Address: Hong Kong Trade Centre, 161-167 Des Voux Road

Central, Hong Kong

 

GLOBAL FUTURE DEVELOPMENT LIMITED,

a United Kingdom entity

 

/s/ Junfei Ren

Name: Junfei Ren

 

Title: CEO

 

Information for Notice:

Contact Person: Junfei Ren

Address: 41 Chalton Street

London NW1 1JD, United Kingdom

 

 

 

ACKNOWLEDGED BY ISSUER:

 

GLOBAL FUTURE CITY HOLDING INC.

 

 

By: /s/ Ning Liu                             

Ning Liu, President

 



7

 

 

SCHEDULE 1

 

At Closing, the Sellers shall transfer 21,280,000 shares of Global Future City
Holding Inc. to the Purchasers as follows:

 

o   Big Name Group Co., Ltd.1,235,906 shares of FTCY

 

o   Michael R. Dunn9,347,047 shares of FTCY

 

o   Zhenyou Liu350,000 shares of FTCY

 

o   Masuya Tomoe9,647,047 shares of FTCY

 

o   Mark Oschman300,000 shares of FTCY

 

o   Bob Crowson250,000 shares of FTCY

 

o   Andrew Dunn100,000 shares of FTCY

 

o   Justin Scott50,000 shares of FTCY

 

At Closing, the Purchasers shall transfer 100% of the shares of GMEL to the
Sellers representing 100% of the issued and outstanding shares of GMEL as
follows:

 

o   Future Continental Limited32.9% of GMEL

 

o   Discover Future Limited32.9% of GMEL

 

o   Global Future Development Limited34.2 % of GMEL

 

 



8

